Citation Nr: 1605387	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-34 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for neuropathy, left lower extremity, prior to October 9, 2013, and in excess of 30 percent thereafter.

2.  Entitlement to an evaluation in excess of 20 percent for neuropathy, right lower extremity, prior to October 9, 2013, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran retired from active service in August 1975, with more than 20 years of service.  This matter comes before the Board of Veterans' Appeals (Board) on appeals from a May 2013 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A May 2013 rating decision denied an evaluation in excess of 20 percent for peripheral neuropathy, left lower extremity, and for peripheral neuropathy, right lower extremity.  In his December 2013 substantive appeal, the Veteran requested a hearing before the Board.  The hearing was scheduled to be held in February 2016.

After the Veteran perfected his appeals for increased evaluations for neuropathy of the lower extremities, the RO readjudicated the claims in January 201.  The RO awarded an increased evaluation to 30 percent for neuropathy of each lower extremity, effective October 9, 2013.  In late January 2016, the Veteran stated he was satisfied with the January 2016 decision, and requested to "drop" his appeal and scheduled hearing.

In October 2014 rating decision denied claims for service connection for right and left hip strain, left knee strain, and for degenerative disc disease, lumbar spine, to include as secondary to service-connected neuropathy, and denied a request to reopen a claim for service connection for right knee injury, status post right knee replacement.  The Veteran disagreed with that determination, and a statement of the case (SOC) was issued in February 2016.  No document which perfects timely appeal following the February 2016 SOC is of record.  The Board notes that the Veteran's testimony at a February 2016 Videoconference Hearing could have been accepted as a timely appeal following the February 2016 SOC. 

However, in late January 2016, the Veteran submitted a written statement, withdrawing his "current appeal" for lumbar spine, bilateral hip, left knee, and right knee service connection.  Substantive appeal of these claims has not been perfected, so the Board has no jurisdiction over these issues. 

The Veteran's claims file is wholly electronic.


FINDING OF FACT

In January 2016, prior to the promulgation of a decision, the Veteran requested withdrawal of the appeals for increased evaluations for  left lower extremity peripheral neuropathy and for right lower extremity peripheral neuropathy.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for a rating in excess of 20 percent for left lower extremity peripheral neuropathy, and for a rating in excess of 20 percent for right lower peripheral neuropathy, prior to October 9, 2013, and a 30 percent evaluation for each lower extremity after that date, are met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, withdrawal of an appeal must be in writing.  38 C.F.R. § 20.204(c).

The Veteran perfected appeal of claims for evaluations in excess of 20 percent for left lower and right lower extremity peripheral neuropathy in December 2013, and requested a hearing before the Board.  The two claims were certified to the Board for appeal.  The requested hearing was scheduled to be held in February 2016. 

In January 2016, the RO readjudicated the claims for increased evaluations for peripheral neuropathy of each lower extremity, and increased the assigned evaluations to 30 percent, effective in October 2013.  In late January 2016, the Veteran, with the assistance of his representative, indicated in writing that he was satisfied with the determinations issued in January 2016.  The Veteran stated that he was "satisfied" with the decision letter dated in January 2016.

The Veteran's written January 2016 statement demonstrates that there is no allegation of error of fact or law for consideration as to the claim for an evaluation in excess of 20 percent for peripheral neuropathy, left lower extremity, prior to October 9, 2013, and a 30 percent evaluation from that date.  Similarly, the January 2016 written statement demonstrates that there remains no allegation of error of fact or law for consideration as to the claim for an evaluation in excess of 20 percent for peripheral neuropathy, right lower extremity, prior to October 9, 2013, and a 30 percent evaluation from that date.  Accordingly, the Board does not have jurisdiction to review that appeal.  The appeal is dismissed without prejudice.

ORDER

The appeal for an evaluation in excess of 20 percent for peripheral neuropathy, left lower extremity, prior to October 9, 2013, and a 30 percent evaluation from that date, is dismissed without prejudice.  

The appeal for an evaluation in excess of 20 percent for peripheral neuropathy, right lower extremity, prior to October 9, 2013, and a 30 percent evaluation from that date, is dismissed without prejudice.  



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


